Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157222 & (16)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157222
                                                                   COA: 340860
                                                                   Jackson CC: 87-044857-FM
  DOUGLAS DALE CHMIELEWSKI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for miscellaneous relief is GRANTED in part as
  to the defendant’s request to amend. In all other respects, the motion for miscellaneous
  relief is DENIED. The application for leave to appeal the January 24, 2018 order of the
  Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2019
         a0329
                                                                              Clerk